DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 07-21-2020 has been considered.

Drawings
The drawings were received on 07-21-2020. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 are rejected under 35 U.S.C. 101 because:
Subject Matter Eligibility Analysis of claim 8 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 8 is directed to:
“assigning the vehicle environment information to a plurality of predetermined classes”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data.
“and selecting the target vehicles for each class such that, of the classes, a ratio of the number of vehicles selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value from the classes than in a second class having the frequency less than the reference value.”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an 
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which vehicle information is compared in such a manner that judgement is rendered as to classifying/organizing collected information.  The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“selecting, from among the vehicles, a plurality of target vehicles for which the vehicle data is to be collected”
This limitation is recited at a high level of generality, and is no more than mere pre-solution activity.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“collecting the vehicle data of each target vehicle from the target vehicles”
This is recited at a high level of generality, and is no more than mere pre-solution activity.  Accordingly, this see MPEP 2106.05(I)(A))
“acquiring vehicle environment information representing a vehicle environment for each of the vehicles”
This is recited such that the Applicant is merely adding pre-solution activity to the judicial exception.  Instantly this appears to be mere data gathering providing information which can be analyzed by an abstract mental process. (see MPEP 2106.05(I)(A))
“and for each class, and obtaining a frequency that is the number of the vehicles belonging to the class”
This is recited such that the Applicant is merely adding extra-solution activity to the judicial exception.  Instantly this appears to be mere data acquisition/capture. (see MPEP 2106.05(g))
This claim is directed to an abstract idea/mental process.
Conclusion:  Claim 8 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible. Claim 1 is parallel is scope and rejected for same/similar reasoning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
“selection unit configured to” in claims 1-4, and
“data collection unit configured to” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. Specifically, “the processor 32” (¶0017) and the like.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claims 1 and 8 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “select the target vehicles for each class such that, of the classes, a ratio of the number of vehicles to be selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value than in a second class having the frequency less than the reference value”. The language as stated does not distinctly define what is meant by “select the target vehicles for each class such that, of the classes, a ratio of the number of vehicles to be selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value than in a second class having the frequency less than the reference value” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “select the target vehicles for each class such that, of the classes, a ratio of the number of vehicles to be selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value than in a second class having the frequency less than the reference value” will be interpreted as “classifying vehicles based upon data representation in a monitored area”.

Claim 2 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “the selection unit is configured to, for the first class, select the 

Claim 3 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles”. The language as stated does not distinctly define what is meant by “the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles” will be interpreted as “interpreted as any value within the sample size”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 states, “the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles”, which does not further limit claim 2 because a random selection is encompassed by the selection claimed in claim 2; unless a random selection yields unanticipated results. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1) and Johnson (US 4201908 A).

REGARDING CLAIM 1, as best understood, Meyer discloses, a communication unit configured to communicate with the vehicles (Meyer: [0049] As described herein, signals containing sensor or other operating data may be communicated to a server prior to being broadcast to a network of vehicle with access to a database containing information transmitted by the network of vehicles.); a selection unit configured to, from among the vehicles, select a plurality of target vehicles for which the vehicle data is to be collected (Meyer: [0012] ...determining one or more vehicle configuration parameters based on correlations between determined positional or dynamic parameters and optimal determined traffic flow parameters...traffic flow parameters may comprise one or more of a flow rate or a traffic density and may be associated with a defined road region; [0029] Crowd sourced data such as V2X data, including driver and vehicle data, may be collected and evaluated to determine traffic flow and driving characteristics within a road regions. A road region may comprise any path, boundary, line, or area on a roadway associated with a particular traffic configuration template. It should be noted that road regions can refer to characteristically different portions of a particular roadway or section(s) of roadway, e.g., a lane, an exit ramp, etc; [0064] ...collecting vehicle configuration information for a plurality of vehicles on a road region at a region's two boundaries (assuming two boundaries for planar, highway road regions) would yield vehicle input and output information for that particular region.); and a data collection unit configured to, from the target vehicles, collect the vehicle data of each target vehicle through the communication unit (Meyer: [0064] ...collecting vehicle configuration information for a plurality of vehicles on a road region at a region's two boundaries (assuming two boundaries for planar, highway road regions) would yield vehicle input and output information for that particular region.), wherein the selection unit is configured to: acquire vehicle environment information representing a vehicle environment for each of the vehicles (Meyer: [0030] Other circumstantial data may be collected and analyzed…environmental data such as weather, time of day, or time of year; [0048] ...sensors can be used to actively detect passive environmental objects…); assign the vehicle environment information to a plurality of predetermined classes (Meyer: [0030] Other circumstantial data may be collected and analyzed…environmental data such as weather, time of day, or time of year; [0048] ...sensors can be used to actively detect passive environmental objects…).

However, in the same field of endeavor, Matsui discloses, “the roadside traffic monitoring device (2) is able to determine the entrance from which a vehicle judged to be the same one had entered and the exit from which it exited, along with the type of vehicle. Short-term and long-term statistical data on the flow of vehicles and the situation of road usage can be acquired efficiently” [ABS]; “... a road traffic monitoring system according to this embodiment, it is possible to collect not only the number of vehicles passing through a monitoring area but also information about travel routes including entrances and exits, so it is possible to categorize, count, tabulate and record this information with respect to these collectable data items” [0049], for the benefit of providing a road monitoring system that can be used in the determination and administrative monitoring of the road traffic situation from the standpoint of national and regional governmental road management, traffic policies and other aspects, along with determining the situation of usage including traveling conditions, the flow of vehicles, types of vehicles and the like, as well as efficiently and automatically obtaining short-term and long-term statistical data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by Meyer to include vehicle class and frequency taught by Matsui. One of ordinary skill in the art would have been motivated to make this modification in order to provide a road monitoring system that can be used in the determination and administrative monitoring of the road traffic situation from the 
Meyer in view of Matsui do not explicitly disclose, select the target vehicles for each class such that, of the classes, a ratio of the number of vehicles to be selected as the target vehicles to the frequency of each class is smaller in a first class having the frequency equal to or higher than a predetermined reference value than in a second class having the frequency less than the reference value.
However, in the same field of endeavor, Johnson discloses, “Applied in the field of traffic surveillance, traffic data in the form of vehicle count and classification is derived from the detector outputs, accumulated on a time interval basis and transferred to the memory means of the recorder unit for subsequent readout” (Col. 4, Ln. 38-42), for the benefit of providing a local recorder unit for data collection, particularly suited for traffic data collection, which utilizes individual recorder units which are programmable to carry out different functions, including recording different traffic data simultaneously and accumulating such data for predetermined time periods.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include count and classification taught by Johnson. One of ordinary skill in the art would have been motivated to make this modification in order to provide a local recorder unit for data 

REGARDING CLAIM 7, as best understood, Meyer in view of Matsui and Johnson remain as applied above to claim 1, and further, Meyer also discloses, the vehicle is a fuel cell vehicle (Meyer: [0035] Although the example described with reference to FIG. 1 is a hybrid type of vehicle, the systems and methods for autonomous vehicle dynamics can be implemented in other types of vehicle including gasoline-powered or diesel-powered vehicles, fuel-cell vehicles, electric vehicles, or other vehicles.).

REGARDING CLAIM 8, Limitations and motivations addressed, see claim 1 above (supra).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1) and Johnson (US 4201908 A) as applied to claim 1 above, and further in view of Yoshii (US 20160343250 A1).

REGARDING CLAIM 2, as best understood, Meyer in view of Matsui and Johnson remain as applied above to claim 1, and further, Meyer in view of Matsui and Johnson do not explicitly disclose, the selection unit is configured to, for the first class, select the number of vehicles equal to the reference value from all vehicles belonging to the first class, as the target vehicles.
Yoshii discloses, [FIG. 5(S15)] aggregate first group, for the benefit of specifying a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous condition involving sudden braking when passing through the hazardous condition hotspot, so that the driver can be careful and can take safety measures, such as deceleration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include selecting the aggregated group taught by Yoshii. One of ordinary skill in the art would have been motivated to make this modification in order to specify a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous condition involving sudden braking when passing through the hazardous condition hotspot, so that the driver can be careful and can take safety measures, such as deceleration.

REGARDING CLAIM 3, as best understood, Meyer in view of Matsui, Johnson, and Yoshii remain as applied above to claim 2, and further, Yoshii also discloses, the selection unit is configured to, for the first class, randomly select the number of vehicles equal to the reference (Yoshii: [FIG. 5(S15)] aggregate first group).

REGARDING CLAIM 4, as best understood, Meyer in view of Matsui and Johnson remain as applied above to claim 1, and further, Meyer in view of Matsui and Johnson do not explicitly disclose, the selection unit is configured to, for the second class, select all vehicles belonging to the second class, as the target vehicles.
However, in the same field of endeavor, Yoshii discloses, [FIG. 5(S17)] aggregate second group, for the benefit of specifying a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous condition involving sudden braking when passing through the hazardous condition hotspot, so that the driver can be careful and can take safety measures, such as deceleration.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified Meyer to include selecting the aggregated group taught by Yoshii. One of ordinary skill in the art would have been motivated to make this modification in order to specify a spot where a hazardous condition involving sudden braking has occurred on a travel route from travel information on a vehicle, and presents the specified spot as a hazardous condition hotspot to the vehicle driver of the vehicle who has received the presentation can recognize the hazardous .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20210041869 A1) in view of Matsui (US 20020145541 A1) and Johnson (US 4201908 A) as applied to claim 1 above, and further in view of Irey (US 10529046 B1).

REGARDING CLAIM 5, as best understood, Meyer in view of Matsui and Johnson remain as applied above to claim 1, and further, Meyer also discloses, the vehicle environment includes at least one of an external environment to be used by each of the vehicles (Meyer: [0030] Other circumstantial data may be collected and analyzed…environmental data such as weather).
Meyer in view of Matsui and Johnson do not explicitly disclose, and an internal environment related to a state of each of the vehicles.
However, in the same field of endeavor, Irey discloses, “The vehicle 217 also may include one or more cameras and proximity sensors 215 capable of recording additional conditions inside or outside of the vehicle 217. Internal cameras may detect conditions such as the number of the passengers in the vehicle 217, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, unsecured objects in the vehicle)” (Col. 11, Ln. 21-27), for the benefit of monitoring accident frequency, accident severity, and the driving behaviors of drivers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods to determine traffic configuration parameters for optimal traffic flow specific to particular road regions disclosed by a modified 

REGARDING CLAIM 6, as best understood, Meyer in view of Matsui and Johnson remain as applied above to claim 5, and further, Meyer also discloses, the vehicle environment includes an outside air temperature of an environment used by each of the vehicles as the external environment (Meyer: [0030] Other circumstantial data may be collected and analyzed…environmental data such as weather).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ISHIKAWA (US 20180130271 A1)
SHIKINA (US 20160236347 A1)
WU (US 20150278609 A1)
SURPI (US 9428195 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663